﻿First of all, I should like to congratulate you, Sir, on your election to the presidency of the thirty-ninth session of the General Assembly. Your well-known qualities as an eminent statesman of Africa and your dedication as President of the United Nations Council for Namibia to its independence and the eradication of the abhorrent practice of apartheid will contribute to the success of our work. I also wish to express our thanks to the outgoing President, Mr. Jorge Illueca, of Panama.
133.	It gives me particular pleasure to reiterate on behalf of my Government our full confidence in the Secretary-General. His exceptional leadership, impartiality, foresight and dedication are a source of admiration and respect all over the world.
134.	I also wish to extend a warm welcome to Brunei Darussalam, as the newest Member of the United Nations.
135.	The agenda of this session contains important items which reflect not only the concerns but also the expectations of the international community. My Government pledges its full support for every effort aimed at improving the international climate and promoting the search for the peaceful settlement of existing problems.
136.	The principles of Turkish foreign policy are strongly opposed to oppression, colonialism and racial discrimination. Consequently, we remain deeply concerned about the intolerable and dangerous situation in southern Africa.
137.	In Namibia, we are still confronted with one of the last, but most important, vestiges of colonialism, illegal occupation and repression. The process of independence for Namibia is at present passing through a critical stage. Further delay in implementing Security Council resolution 435 (1978) will aggravate the political situation and the troubles in and around Namibia. In this regard, we commend the valuable and untiring efforts of the Secretary- General to make possible the full implementation of the United Nations plan for the independence of Namibia. As a founding member of the United Nations Council for Namibia, Turkey resolutely supports the legitimate and just struggle of the people of Namibia for their independence, under the leadership of SWAPO.
138.	Turkey also strongly condemns the policy of apartheid pursued in South Africa, a policy which constitutes the most abominable form of racial discrimination, and it appeals to all Member States to unify their efforts against this inhuman practice.
139.	I should also like to mention a positive development in Africa. My Government welcomes the recent agreement on military disengagement in Chad and hopes for its early implementation.
140.	The situation in the Middle East continues to cause grave concern. Tension and conflict persist, and unfortunately there is still not much room for optimism about a negotiated settlement. The plight of the Arab Palestinian people continues unabated; while Lebanon is still searching for the opportunity to reassert its sovereignty over its territory and is trying further to pursue the process of national reconciliation and reconstruction.
141.	Turkey is naturally concerned about the tense situation in the region. We see Turkey's role as one of stability, peaceful change and progress. Its historical and cultural heritage, its geographic location and the Western values it has adopted put it in a unique position to play this role.
142.	The question of Palestine occupies centre stage in the Middle East political arena and is today, as it has been for more than three decades, among the high-priority items on the agenda of the United Nations. The Organization, through numerous resolutions, has firmly supported the right of self-determination of Arab Palestinians and the creation of an independent Palestinian State, without which no settlement can be just and enduring. It is therefore important that Israel should withdraw from all the Arab territories occupied since 1967, including Jerusalem. Israel should comply with its obligations under the relevant international conventions as the occupying Power and respect the human rights of the people in the occupied territories. Israel must not be allowed further to modify the demographic character and institutional structure of these territories. To put it simply, unless their homeland remains intact, Arab Palestinians will not have the territory upon which to establish their State.
143.	The Government of Turkey is of the view that the opportunities created by the Fez plan contained in the Final Declaration of the Twelfth Arab Summit Conference, adopted on 9 September 1982, and by the International Conference on the Question of Palestine, held at Geneva from 29 August to 7 September 1983, should now be judiciously pursued. In this connection, we support the convening of an international peace conference on the Middle East, as endorsed by the General Assembly in resolution 38/58 C. There is considerable support for such a conference. We hope that the Secretary-General can make progress in assisting its preparation through appropriate initiatives. Needless to say, the PLO must participate in the conference on an equal footing with the other parties.
144.	In the context of the grave problems of the Middle East region, we wish to underline once again our deep concern over the precarious situation in Lebanon. Israel has repeatedly been called upon to put an end to its violations of the human rights of the population in southern Lebanon. Israel must promptly withdraw from Lebanon as a first and essential step in the process of Lebanese reconciliation and rehabilitation. We are encouraged by the recent moves for the withdrawal of Israeli forces from Lebanon. The Lebanese people have already endured untold suffering and losses. They should be left alone, free from foreign interference. A united, sovereign and territorially integral Lebanon is indispensable for the overall stability of the region. We are all under an obligation to help the Lebanese people achieve that goal.
145.	The war between Iran and Iraq is yet another major source of tension and danger in the region. Turkey, a neighbour of the two countries, with equally close ties with both, is very much distressed by the loss of human lives and material devastation inflicted by the war. The potential in the conflict for unpredictable developments remains high, and there is always the danger of escalation. We again call on both sides to end the war. Turkey is prepared to assist and to contribute to a settlement under conditions mutually acceptable to Iraq and Iran. We also support other initiatives that enjoy the confidence of the two parties, and, in particular, express our appreciation to the Secretary-General for his efforts.
146.	We continue to be deeply concerned about the situation in Afghanistan. The determination of the Afghan people to live in freedom is praiseworthy. We applaud the efforts of the Secretary-General to obtain a negotiated political settlement. The Afghan people must be able to exercise its right to self-determination, and the Afghan refugees must be allowed to return to their country in safety. Such a settlement should restore Afghanistan's independence and non- aligned status by ensuring the withdrawal of foreign military forces. We also express our appreciation to the Government of Pakistan, which, despite its limited means, provides shelter and humanitarian assistance to the Afghan refugees, and our satisfaction over its positive and co-operative approach to a peaceful settlement.
147.	The situation in Kampuchea is another matter which deserves the constant attention of the international community. An early political settlement involving the withdrawal of all foreign troops from that country, the cessation of all foreign influence in the internal affairs of Kampuchea and the restoration of independence based on the right of self-determination, is imperative. Turkey highly appreciates the efforts of the members of the Association of South- East Asian Nations towards a peaceful solution of this important problem, which endangers peace and stability in the region.
148.	I should also like to touch upon the situation in the Korean peninsula, which remains unchanged. We are convinced of the need for a speedy resumption of the dialogue between the parties concerned in order to settle the Korean Question by peaceful means. In this context, we greatly value the initiatives of the Government of the Republic of Korea designed to bring about a dialogue. There is also an important role to be played by the United Nations, which has long been directly involved in the issue. In this connection, we are convinced that a better atmosphere of peace, reconciliation and understanding would be fostered by admitting the parties directly concerned to this universal body.
149.	In spite of the most welcome signs of the development of the democratic process in Latin America, the present situation in Central America remains tense. The aggravation of the political atmosphere and the acute economic and social difficulties in the region have a negative impact on international relations. In this respect, we fully support the efforts of the Contadora Group in the search for a peaceful, negotiated solution to the conflicts in the region.
150.	We believe that law and order must be established and that the aspirations of these nations to live and develop under democratic pluralistic regimes respectful of basic human rights must be fulfilled.
151.	We should like to commend the Secretary- General for his recent efforts concerning Cyprus. My government is pleased with the reactivation of the search for a negotiated settlement. We consider the high-level proximity talks which began on 10 September within the framework defined at Vienna to be a constructive step forward. We sincerely hope that the current initiative of the Secretary-General will lead to the resumption of the direct negotiating process between the Turkish Cypriot and Greek Cypriot sides on the existing, mutually agreed basis, we are encouraged by the information from the Secretary-General that in their first round the proximity talks have been thorough, serious, business-like and conducted in a constructive spirit. I take this opportunity to reiterate our gratitude to the Secretary-General for his untiring and skilful efforts to bring about a lasting solution to the Cyprus question.
152.	Today there is an absolute need for careful but imaginative action to exploit the opportunity that has been created for a compromise in Cyprus with the introduction by the Secretary-General, at Vienna, of the "working points". Whatever reasons may still divide the two communities, there is no excuse for delaying the resumption of the direct negotiating process. Both sides stand to gain much more from negotiations than from rhetorical exchanges and propaganda activities. The time has come for the two Cypriot sides to make renewed efforts in their challenging task of reshaping their relations as equal partners in a bi-communal, bi-zonal, federal framework. We welcome the fact that the Turkish Republic of Northern Cyprus, for its part, has declared its readiness to make every effort to this end. Its positive approach to the Secretary-General's initiative, both in procedure and in substance, has been a step in the right direction. However, this constructive attitude of the Turkish Cypriot side has yet to be reciprocated. This, in our view, is the key to progress.
153.	My Government will continue to encourage the negotiating process and lend its support to the Secretary-General's mission of good offices entrusted to him by the Security Council in paragraph 6 of its resolution 367 (1975) of 12 March 1975.
154.	International terrorism threatens mankind and the normal conduct of international relations. Its well-established links with international arms and drug smuggling indicate the extent of this threat. Therefore, it is not enough to take appropriate measures individually at the national level, which Turkey has successfully done, to eliminate this problem. It is also necessary for States to assume international obligations to prevent the use of their territory for acts of terrorism against other States. The perpetrators of such crimes should not be allowed to find shelter in other countries. In this regard, Turkey strongly believes that terrorism in all its forms can only be eliminated through close and effective international co-operation.
155.	Consequently, as an important aspect of this global problem, we find the item in the agenda of the current session of the General Assembly entitled "Consideration of effective measures to enhance the protection, security and safety of diplomatic and consular missions and representatives" most appropriate for the affirmation of this commitment.
156.	Turkey notes with satisfaction the resolutions adopted by the United Nations on the security and safety of diplomatic and consular missions and representatives, who have increasingly been subjected to terrorist attacks, and the decision taken to alert world opinion to the Organization's important role and activities in this area. We look forward to the implementation and further elaboration of these resolutions and decisions.
157.	The reversal of the recessionary trend in the world economy since the end of 1982, the resumption of growth in the industrial countries, the further slowing of inflation in the developed market economies and a notable reduction in the current account deficit of the non-oil-producing developing countries compared with the preceding several years have been favourable developments for the recovery of the world economy in 1984.
158.	Despite these significant positive signs, difficult economic problems faced by the developing countries remain unsolved. Developing countries, and especially the least developed one, are unable to resume their growth process, which has been severely affected by the prolonged global recession. Already weakened by serious structural problems, such as rapid population growth, unemployment, high rates of inflation, declining per capita income and low levels of production and exports, developing countries are faced with decreasing demand in the developed world, weak terms of trade for their primary commodities, restricted access to world markets, and a heavy burden of external debts and high interest rates. This trend has forced many developing countries to adopt restrictive policies and austerity programmes, reducing budget deficits, slowing the growth of the money supply, restraining wage increases and scaling back subsidies to combat inflation. But the continued decrease of their net total savings and of their imports hampers their growth. Sustained growth of the world economy is the only viable long-term solution for most of the current problems.
159.	It is difficult for any country, whether rich or poor, large or small, to isolate itself from the rest of the world. It is against this background that intensified co-operative efforts among nations and institutions, both public and private, are needed to overcome our common problems. We must seek short- and long-term measures to reduce protectionist barriers and expand international trade, support and strengthen the multilateral mechanisms for the transfer of financial and technical assistance to developing countries and give due consideration to enhancing the quality and level of their human and natural resources.
160.	In this connection, we highly appreciate the London Economic Declaration, issued at the London Economic Summit, held from 7 to 9 June 1984, and the intention of the seven major industrialized countries to spread the benefits of the world recovery widely to developing countries, especially to the least developed ones, which stand to gain more from a sustained growth of world economy.
161.	Turkey, on the basis of mutual benefit, participates actively in enhancing economic relations with developing countries. We are convinced that tangible and realistic results of the economic co-operation among the developing countries, in particular on a regional level, can establish reliable bases for a genuine and comprehensive dialogue on a much larger scale. Likewise, Turkey supports all constructive and practical proposals initiated by developing countries for adjusting similar structural difficulties with a view to providing effective solutions.
162.	Finally, a certain convergence of views between the North and the South has emerged in a number of international forums. What is needed now is the political will to translate ideas into action. Such political will is especially needed to resolve the debt problems of the developing countries, which constitute a tangible major threat to the stability of international economic relations.
163.	Many speakers here have urged global initiatives rather than interim measures to avert a collapse of the international financial system and to buy time for the developing countries.
164.	Turkey believes that the principal responsibility for development lies first with the developing countries themselves. They must realize that sound economic policies are a sine qua non for their steady and healthy progress in this field. Turkey is one county which has had experience in successfully adjusting its economy during the global recession and in servicing its debt payments. It has expanded its exports, benefiting also from the possibilities of South-South trade, and it has adopted policies aimed at restoring the balance of the main economic aggregates. Turkey's success in implementing these policies can well be taken as a good example.
165.	Turkey's efforts, like those of other developing countries, to continue its expansion of exports are hampered by the protectionist trends in the developed countries. These trends, we believe, could be reversed not only through the early resumption of new comprehensive, multilateral trade negotiations—which should cover all items, such as agricultural commodities, manufactured goods and services—but also through the implementation of the already existing commitments.
166.	We believe that adopting an objective approach in all economic fields would pave the way for a comprehensive and constructive exchange of views on world economic issues. We hope, in this context, that a realistic consensus will emerge for the launching of global negotiations within the framework of the United Nations.
167.	One of the overriding concerns of mankind is arms control and disarmament efforts. The arms race drains the scarce resources of nations and brings about instability and insecurity in international relations. The developing countries especially are in need of these resources for their economic and social development, which can only be accomplished in a safer and more stable international environment.
168.	Turkey's objective is and remains to have an adequate defence capability, as well as balanced and verifiable arms control and arms reduction steps, in conjunction with a policy of dialogue and confidence-building.
169.	We are of the opinion that a commitment to rebuilding confidence among States is the most important prerequisite for the success of disarmament initiatives. The successful conclusion of the Madrid follow-up meeting of the Conference on Security and Co-operation in Europe and the convening at Stockholm of the Conference on Confidence' and Security-building Measures and Disarmament in Europe have yet to bring about the desired results.
170.	We welcome the recent proposals made by President Reagan in his speech from this rostrum and also the recent contacts between the United States and the Soviet Union as a sign of hope for the future. The super-Powers bear a special responsibility in the field of arms control. They should resume, as early as possible, negotiations on nuclear armaments with a view to paving the way to progress in all other related areas. It is our earnest wish that this session of the General Assembly will mark the beginning of a turning-point in East-West relations, as well as of a better understanding between North and South.
